Citation Nr: 1105937	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
service-connected chronic muscular back strain.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from June 1980 to August 1982.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO), which increased the Veteran's evaluation from 
10 percent to 20 percent, effective November 30, 2007.  The 
United States Court of Appeals for Veterans Claims (the Court) 
has held that on a claim for an original or increased rating, the 
Veteran will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy, even if partially granted, where 
less than the maximum benefit available is awarded.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remains in 
appellate status.

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected back disability.  See 
e.g. a December 2009 VA examination report.  Such a claim has not 
been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for Veterans 
Claims (the Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is now properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to 
reflect that the Veteran's service-connected chronic muscular 
back strain manifests in forward flexion of the thoracolumbar 
spine to 30 degrees, favorable ankylosis of the entire 
thoracolumbar spine, doctor-prescribed incapacitating episodes 
during any 12 month period or objective neurological 
manifestations.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected chronic muscular back strain is so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
the Veteran's service-connected chronic muscular back strain have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.71a, Diagnostic Codes 5237 - 5243 (2010).

2.  The criteria for referral of the Veteran's service-connected 
chronic muscular back strain for consideration on an extra-
schedular basis are not met.  38 C.F.R. §3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter 
dated in March 2008 fully satisfied the duty to notify provisions 
concerning his claim for an increased evaluation as well as how 
VA determines disability ratings and effective dates.  The 
Veteran was informed that evidence was needed showing his 
service-connected back disability had increased in severity.  He 
was informed of the types of evidence that could substantiate his 
claim, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his back disability and informed 
that VA was responsible for obtaining any federal records, VA 
records, and a medical examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in March 
2008 and December 2009.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a) (2010).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The March 2008 and December 2009 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  Although the March 2008 VA 
examiner did not have the claims file to review, the Veteran's 
subjective complaints and the objective findings were recorded, 
and the Veteran was afforded a subsequent VA examination in which 
the claims file was reviewed.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).



Increased Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2010).  Under VA regulations, separate disabilities arising 
from a single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).

Discussion

The Veteran contends that his service-connected chronic muscular 
back strain is manifested by increased adverse symptomatology 
that entitles him to an increased evaluation.  It is requested 
that the Veteran be afforded the benefit of the doubt. 

The Veteran's service-connected chronic muscular back strain is 
currently evaluated 20 percent disabling as per 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
Any change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The most recent amendment to 38 C.F.R. § 4.71a changed the 
Diagnostic Codes for spine disorders to 5235 to 5243, and spine 
disorders are rated under the General Rating Formula for Diseases 
and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for 
Diseases and Injuries of the Spine provides that a rating of 20 
percent is assignable for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria are 
applied with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a.  These 
criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 
(1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned]; Cf. Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" 
in a statutory provision meant that all of the conditions listed 
in the provision must be met].

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each component 
of spinal motion are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Also, the current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome (IVDS or degenerative disc disease) 
either under the general rating formula for diseases and injuries 
of the spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the higher 
evaluation.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (in pertinent part):  a 20 
percent disability rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent disability 
rating is warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating is warranted 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

As enumerated above, the Veteran may only be availed if the 
competent medical and other evidence of record reflects no less 
than either (1) incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months or (2) forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  See the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes and The General 
Rating Formula for Diseases and Injuries of the Spine, 
respectively.  

Concerning the application of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
the medical evidence is devoid of any instances of doctor-
prescribed bed rest due to symptomatology associated with the 
Veteran's service-connected back disability.  While the March 
2008 VA examination report reflects that the Veteran reported 
"incapacitating episodes" lasting approximately 12 hours, there 
is no evidence that such were prescribed by a medical physician.  
See the March 2008 VA examination report.  More recently, the 
December 2009 VA examination report reflects that the Veteran 
denied any incapacitating episodes in the previous twelve-month 
period.  See the December 2009 VA examination report.  
Accordingly, the Veteran may not be availed by the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board also concludes an increased evaluation is unwarranted 
under the General Rating Formula for Diseases and Injuries of the 
Spine, as the competent medical evidence of record fails to 
forward flexion to less than 30 degrees or favorable ankylosis of 
the entire thoracolumbar spine.  The March 2008 and December 2009 
VA examination report reflect that the most limited measurement 
of flexion of the Veteran's thoracolumbar spine, even 
consideration additional limitation after repetitive testing, was 
to 45 degrees at the March 2008 VA examination.  See DeLuca, 
supra.  As such, the Veteran's demonstrated range of motion of 
his thoracolumbar spine is not congruent with the criteria for an 
increased evaluation as per the Formula for Rating Intervertebral 
Disc Syndrome Based.  

In sum, the Veteran may not be availed by either the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes or the General Rating Formula for Diseases and Injuries 
of the Spine.

Under VA regulations, separate disabilities (i.e., neurological 
manifestations) arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

If a Veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated under 
different diagnostic codes.  See Esteban, supra; see also Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).  Indeed, the Veteran has 
complained of radicular-type in his left leg.  See e.g., the 
March 2008 VA examination report.  

However, the December 2009 VA examination report reflects that 
the Veteran has not exhibited any objective neurologic impairment 
stemming from his service-connected spine disability which would 
necessitate a separate disability rating.  Specifically, a 
February 2008 electromyography (EMG) study reflected a normal 
study with no evidence of radiculopathy.  Additionally, motor 
function and sensory function were found to be within normal 
limits at the March 2008 and December 2009 VA examination, and 
the Veteran specifically denied any bladder or bowel impairment.  
No contradictory medical evidence is of record other than the 
Veteran's subjective statement noted above.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242, Note (1) (2010).

The Board has considered the possibility of staged ratings.  See 
Fenderson and Hart, both supra.  The Board, however, concludes 
that the Veteran's service-connected back disability as been no 
more or less disabling throughout the appeal period.  
Accordingly, staged ratings are inapplicable.  See id.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Accordingly, the current 
schedular criteria do not allow for the assignment of an 
evaluation in excess of 20 percent.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected disability decided herein.  The Board 
disagrees.  As fully detailed above, a higher evaluation is 
available where specific criteria are met.  The Veteran does not 
meet the schedular criteria for higher evaluation.  It does not 
appear that the Veteran has "exceptional or unusual" disability; 
he merely disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disability that is unusual or are different 
from that contemplated by the schedular criteria.  The available 
schedular evaluation for this service-connected disability is 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
service-connected chronic muscular back strain is denied.  


REMAND

Unfortunately, a remand is required concerning the claim 
enumerated below.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the claim so that the 
Veteran is afforded every possible consideration.

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

In addition to the foregoing, the Board is of the opinion that a 
VA examination would be probative in ascertaining whether the 
Veteran is unemployable due to his back disability.  In this 
regard, the Board observes that the December 2009 examiner, while 
reporting the Veteran's history of having to quit working as a 
truck driver due to his back, did not proffer an opinion as to 
whether the Veteran's service connected back disability precludes 
him from all gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  Then, the Veteran should be afforded a 
VA examination addressing the impact of the 
Veteran's service connected back disability 
on his employability.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies should 
be performed.

The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.  In addition, the 
examiner should be instructed to provide an 
opinion concerning the impact of the 
Veteran's service connected muscular back 
strain on his occupational functioning, to 
include whether it is sufficient to render 
him unemployable.

The rationale for all opinions expressed 
must also be provided.

3.  After undertaking the action set forth 
above and any additional development which 
it deems to be necessary, the RO should 
then adjudicate the Veteran's claim of 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
SSOC and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


